Citation Nr: 0627616	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  01-05 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to initial staged ratings higher than 50 
percent and 70 percent for post-traumatic stress disorder 
(PTSD).

2. Entitlement to VA disability compensation under to 
38 U.S.C.A. § 1151 for additional disability, resulting from 
VA surgical treatment for bladder and prostate cancer.  

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESSES AT HEARING ON APPEAL

Veteran and J.T.
ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1949 to October 1958.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for PTSD and the initial 
assignment of a 50 percent rating, effective April 14, 1999, 
and in a January 2006 rating decision, the RO increased the 
initial rating to 70 percent, effective from August 24, 2004.

The veteran is also appealing a May 2002 rating decision in 
which the RO denied disability compensation under 38 U.S.C.A. 
§ 1151 for additional disability due to VA surgical treatment 
for bladder and prostate cancer. 

In November 2003, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record. 

In June 2004, the Board denied the claim for an effective 
date earlier than March 23, 1999, for the grant of service 
connection for PTSD and remanded the remaining and current 
issues for further procedural and evidentiary development.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives. Stegall v. West, 11 Vet. App. 268 (1998).

In statements in April 2002 and November 2003, the veteran 
raised the issue of service connection for alcohol and 
tobacco abuse secondary to service-connected PTSD.  Also in 
the November 2003 statement, the veteran again raised that 
issue of service connection for bladder cancer secondary to 
tobacco abuse, which was previously denied by the RO in the 
May 2002 rating decision and which the veteran did not 
appeal.  In August 2004, the veteran raised the issue of a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  All of these issues 
are referred to the RO for appropriate action. 


FINDINGS OF FACT

1. Prior to July 9, 2004, the PTSD symptoms did not produce 
occupational and social impairment with deficiencies in most 
areas, such as family relations, judgment, thinking, or mood, 
under the General Rating Formula for Mental Disorders, and 
the symptoms associated with the diagnosis of PTSD under DSM-
IV do not approximate or equate to occupational and social 
impairment with deficiencies in most areas, such as family 
relations, judgment, thinking, or mood, under the General 
Rating Formula for Mental Disorders; from July 9, 2004, the 
PTSD symptoms do produce occupational and social impairment 
with deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, under the General Rating Formula 
for Mental Disorders, but total occupational and social 
impairment is not demonstrated under the General Rating 
Formula for Mental Disorders or the symptoms associated with 
the diagnosis of PTSD under DSM-IV. 

2. The complications, following surgical treatment by VA for 
bladder and prostate cancer in January and March 1999, of a 
parastomal hernia, a recurrent left inguinal hernia, a left 
orchiectomy, and erectile dysfunction, were not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment, and the complications were 
not reasonably unforeseeable. 


CONCLUSIONS OF LAW

1. The schedular criteria for an initial rating higher than 
50 percent for PTSD prior to July 9, 2004, have not been met; 
the schedular criteria for an initial rating of 70 percent 
for PTSD from July 9, 2004, have been met; the schedular 
criteria for an initial rating higher than 70 percent from 
July 9, 2004, for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2005).



2. The criteria for VA disability compensation under 38 
U.S.C.A § 1151 for additional disability, resulting from VA 
surgical treatment for bladder and prostate cancer, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 
(2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In its remand in June 2004, which came after the initial 
adjudications of the claims, the Board directed the RO to 
comply with the provisions of VCAA notice.  The RO then 
provided post-adjudication VCAA notice by a letter dated in 
June 2004.  The notice included the type of evidence needed 
to substantiate the claim for increase for PTSD, that is, 
evidence of an increase in severity.  The notice also 
included the type of evidence needed to substantiate the 
claim under 38 U.S.C.A. § 1151, namely, additional 
disability, resulting from VA surgical or medical treatment, 
and that the additional disability was due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part; or the 
additional disability was not reasonably foreseeable.  

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The notice included the general provision for the effective 
date of the claims, that is, the date of receipt of the 
claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the notice as 
evidenced by the supplemental statement of the case in 
January 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).



To the extent that the degree of disability assignable for 
the claim under 38 U.S.C.A. § 1151 was not provided, as the 
claim is denied, no disability rating will be assigned, so 
there can be no possibility of any prejudice to the veteran 
due to the lack of such notice under Dingess at 19 Vet. App. 
473

To the extent that the degree of disability assignable for 
the claim for increase for PTSD was not provided, as the 
claim for increase followed the initial grant of service 
connection and a disability rating was made, other statutory 
and regulatory provisions were applied to ensure that the 
veteran received the proper notice as to the rating for PTSD 
in the statement of the case as required by 38 U.S.C.A. 
§ 7105(d).  See Dingess at 19 Vet.App. 490-92.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, a VA medical opinion was 
obtained to address the claim under 38 U.S.C.A. § 1151.  As 
there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 

For the above reasons, the requirements of the VCAA have been 
met and the Board now proceeds to a merits determination of 
the veteran's claims.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating
PTSD 

A disability rating is based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

PTSD is rated under Diagnostic Code (DC) 9411) under the 
General Rating Formula for Mental Disorders.

The criteria for the next higher rating, 70 percent, for PTSD 
under the General Rating Formula for Mental Disorders are: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 100 percent rating are total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance and minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g. suicidal ideation or severe obsessional 
rituals), or any other serious impairment in social or 
occupational functioning. GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.

Where as here, the veteran appeals the initial rating 
assigned for PTSD, following the initial grant of service 
connection, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) as was done here.  

Factual Background 

VA records show that in March 1999 the veteran was seen for 
complaints of occasional suicidal ideation with no history of 
attempts, nightmares, sleep disturbance, irritability, and 
difficulty with anger, explosiveness, and socialization.  It 
was noted that veteran was married for 43 years and he had 
four children, now adults, and two grandchildren, that he had 
worked from 1962 to 1982, that he had work experience as a 
computer repairman.  On mental status examination, the 
veteran was described as cooperative with good eye contact 
and normal psychomotor activity.  His speech was normal and 
regular, but at times circumferential.  He was tearful when 
he discussed PTSD symptoms and he was upset and angry when he 
discussed current issues.  He had some feelings of 
hopelessness, helplessness, worthlessness, and guilt.  He 
denied any current suicidal intent and he was committed to 
his own safety.  The GAF score was 52. 

Records of private mental health treatment, dated in June and 
July 1999, disclose that on initial evaluation the veteran 
complained of irritability, nightmares, anxiety, sleep 
disturbance, and poor problem solving skills, but he denied 
suicidal ideation. On mental status examination, the 
veteran's mood was depressed, anxious, and anger.  His affect 
was constricted and his rapport was fair.  His thought 
process was logical, relevant, and coherent, but he was also 
circumstantial and tangential.  He expressed feelings of 
hopelessness and helplessness.  He was oriented and 
intellectual functioning was average.  Judgment and insight 
were poor.  The GAF score was 35.  After several individual 
sessions, ending in July 1999, the level of impairment 
improved from severe to moderate. 

On VA examination in August 1999, the veteran's symptoms 
included nightmares and flashbacks of combat, irritability, 
and startle response.  It was noted that the veteran had 
worked a full career with a computer company until 1984, when 
he was laid off, rather than fired, because of drinking.  On 
mental status evaluation, the veteran was alert, well-
groomed, and cooperative.  Speech was within normal limits, 
mood was anxious, affect was anxious, and thought process was 
circumstantial in the sense of being extremely detail 
oriented, but not incoherent.  He was cognitively intact to 
attention, memory, abstracts, judgment, and insight.  The GAF 
score was 50.

VA mental health records, dated from July 1999 to May 2000, 
disclose that the veteran was being followed for PTSD and 
depression.  His symptoms included difficulty controlling his 
anger, occasional nightmares, and flashbacks.  He denied 
active suicidal ideation, when reported the GAF scores were 
53. 

VA mental health records, dated from July 2000 to August 
2001, disclose that in August 2000 the veteran was evaluated 
for his PTSD symptoms, which included anger impulse control, 
anxiety, hypervigilance, irritability, isolation, nightmares, 
poor concentration, sleep disturbance, startle reaction.  On 
mental status examination, the veteran was alert and fully 
oriented.  His thinking was at times circumstantial, needing 
redirection, but in general was rational and goal directed.  
Thought content was notable for obsessing over feeling 
misunderstood and mistreated by others.  Affect were anxious, 
irritable, and angry.  The veteran reported history of 
suicide thoughts, but had made no attempts and he denied 
having current thoughts of suicide.  Judgment was fair and 
insight was poor.  The GAF score was 48.  He was then 
followed in group and individual therapy.

In July 2001, the veteran was hospitalized by VA for nine 
days due to depression, hyperinsomnia, and suicidal ideation, 
which was associated with the diagnosis of major depressive 
disorder.  PTSD by history was diagnosed.  Mental status 
examination revealed that the veteran had good eye contact 
and he was cooperative. He appeared fairly groomed.  Speech 
was normal.  His mood was depressed and affect was 
appropriate and full.  Thought process and content were 
coherent and logical, as well as tangential.  Attention and 
concentration were good.  On admission the GAF score was 55 
and an on discharge the GAF score was 60. 

VA mental health treatment records from July 2001 to June 
2004 disclose that the veteran continued to receive 
psychiatric treatment for PTSD.  When the veteran was seen 
after his hospitalization in July 2001, he complained of 
decreased energy and motivation, flashbacks, and memory 
problems.  It was noted that he and his wife recently moved 
into a house, they bought, and that his daughter lived with 
them and that he was in contact with his three sons.  On 
mental status evaluation, recent and remote memory were 
intact.  He was alert and oriented and appropriately dressed 
and groomed.  The GAF score was 60.  Thereafter the veteran's 
symptoms were relatively consistent and his GAF scores were 
in the range from 55 and 65.  

In November 2003, the veteran testified that he should 
receive a disability rating of 100 percent for PTSD because 
he was unable to maintain employment due to his disability. 

On VA examination on July 9, 2004, the veteran stated that he 
thought about his experiences in the Korean War daily and 
described his thoughts as intrusive.  He stated that his 
problems with PTSD symptoms intensified in recent years.  He 
stated that his memories made him feel guilty, sad and angry.  
He described a history of flashbacks and feeling withdrawn 
from others.  It was reported that the veteran displayed 
psychomotor agitation and he appeared quite tense.  His 
thought content was rational and there was no evidence of 
hallucinations or delusions.  His judgment and insight 
appeared somewhat weak.  It was noted that he had been 
married for 48 years and he described the relationship as 
adequate.  The GAF score was 50.

On VA examination in July 2005, the veteran stated that 
nothing had changed since his last examination.  The examiner 
reported that the veteran's PTSD played a minor role in the 
symptoms of anger, depression, and an isolated lifestyle.  
Mental status examination showed that the veteran was clean, 
neatly groomed, and appropriately dressed.  Psychomotor 
activity and speech were unremarkable and 
attitude was cooperative, friendly, relaxed and attentive.  
His affect was normal and mood was depressed.  He was easily 
distracted and had a short attention span.  His thought 
process was logical, goal directed, relevant, and coherent.  
The veteran had suicidal ideation and preoccupation with one 
or two topics.  His judgment was intact and the veteran 
understood that he had a problem with insight.  The veteran 
had mild sleep impairment.  The veteran did not have any 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior, or panic attacks and had fair control of his 
impulses.  He had frequent thoughts of suicide, but no 
homicidal thoughts.  The examiner noted that the veteran 
requested 100% disability because he was unemployable.  The 
examiner expressed the opinion that memories of Korea may 
cause the veteran some distress, but they were not the 
primary cause of the veteran's unemployability.  He also 
stated that the veteran's PTSD symptoms have only a mild or 
moderate effect on his social and occupational functioning.  
The GAF score was 60.

Analysis

The RO has assigned staged ratings of 50 and 70 percent for 
PTSD, following the initial grant of service connection for 
PTSD.  Staged ratings may be assigned for separate periods of 
time based on facts found.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999) as was done here.  

The RO assigned the 70 percent rating, effective from August 
24, 2004, the date of a VA examination that showed an 
increase in disability.  Based on facts found, the VA 
examination, dated July 9, 2004, demonstrated an earlier date 
for which an increase in disability had been shown.  For this 
reason, the 70 percent rating is granted as of July 9, 2004, 
based on facts found. 

As for a rating higher than 50 percent, prior to July 9, 
2004, the evidence of record demonstrates that the primary 
symptoms of PTSD associated with the diagnosis of PTSD in 
DSM-IV, but not listed in Diagnostic Code 9411, are 
nightmares, sleep disturbance, intrusive thoughts, 
irritability, flashbacks, and difficulty with anger control.  
The severity of the symptoms do not equate to occupational 
and social impairment with deficiencies in most areas, such 
as family relations, judgment, thinking, or mood required for 
a 70 percent rating, as the veteran's level of occupational 
and social impairment due to PTSD has been consistently and 
predominantly in the range of 53 to 65 over a period of 
several years, indicative of no more than moderate symptoms. 

As for the symptoms listed in the rating criteria under DC 
9411 for a 70 percent rating, there is no evidence of 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or the inability 
to establish and maintain effective relationships.  While the 
veteran has symptoms of suicidal ideation, impaired anger 
control, and difficulty in adapting to stressful 
circumstances, the veteran has consistently been committed to 
his own personal safety and that of others.  And the focus of 
his mental health treatment has been to cope with his poor 
impulse control and to adapt to stress.  

The record shows that when the veteran first sought treatment 
in 1999 his initial assessments both by VA and non-VA mental 
health providers was of severe impairment as evidence by GAF 
scores in the range of 35 to 50.  Once the veteran started 
medication and therapy his symptoms improved and have been 
fairly consistent over the period from 1999 to 2004 as 
evidenced by GAF scores in the range of 53 to 65 with two 
exceptions.  One in August 2000, when the GAF score was 48, 
and the other in July 2001 when the veteran was hospitalized 
for depression and hyperinsomnia.  After each short episode 
of worsening symptomatology, the veteran continued to be 
involved in therapy and his symtpomatology over a long period 
of time improved as evidenced by GAF scores, ranging from 53 
to 65. 

Regarding occupational impairment, the record shows that the 
veteran worked as a computer repairman and had not worked 
since 1984.  According to the veteran, he stopped working 
because of alcohol abuse, which he attributed to PTSD.  There 
is no contemporaneous medical evidence from 1984 to support 
the veteran's assertion. 

Regarding social impairment, the veteran has an isolated 
lifestyle, but he is married and has been for over 40 years 
and he is involved with his adult children.  On VA 
examination in 2005, the examiner stated that the veteran's 
PTSD played a minor role in the symptoms of an isolated 
lifestyle. 

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge. 
First, the veteran has other psychiatric symptomatology that 
is not attributable to PTSD.  And two, over a long period of 
from 1999 to July 2004, there has been little change in the 
level of impairment due to PTSD, although there were brief 
periods of a temporary worsening of symptoms.  

Under Diagnostic Code 9411, in the absence of symptoms 
meeting the criteria for a 70 percent rating, such as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or the inability to establish and maintain effective 
relationships, the PTSD symptomatology does not more nearly 
approximate or equate to the criteria for a 70 percent 
rating.  While the veteran has symptoms of suicidal ideation, 
impaired anger control, and difficulty in adapting to 
stressful circumstances, which are symptoms associated with 
the criteria for a 70 percent rating, the overall effect of 
such symptoms is occupational and social impairment with 
reduced reliability and productivity as evidenced by GAF 
scores consistently and predominantly in the range of 53 to 
65 over a period of several years, indicative of no more than 
moderate symptoms. 

As for a rating higher than 70 percent for PTSD from July 9, 
2004, in the absence of evidence of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance and 
minimal personal hygiene), disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, which have not been demonstrated during the appeal 
period from 1999 to 2006, the criteria for a 100 percent 
rating under DC 9411, including PTSD symptoms not included in 
the rating criteria, but are associated with the diagnosis of 
PTSD in DSM-IV, have not been met. 

As for the veteran's statements and testimony, where as here, 
the determinative issue involves a medical opinion or a 
medical diagnosis, competent medical evidence is required to 
support the claim.  The veteran as a layperson is not 
competent to offer a medical opinion or a medical diagnosis, 
consequently his statements and testimony to the degree of 
impairment associated with PTSD does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
Therefore, the Board must reject the veteran's statements and 
testimony as favorable evidence as to the degree of 
impairment due to PTSD. 

In deciding the claim, the Board has considered the benefit-
of-the doubt standard of proof, but the standard does not 
apply because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b). 

The Claim under 38 U.S.C.A. § 1151 

VA records disclose that in January 1996 the veteran gave 
informed consent to surgery for bladder cancer with prostatic 
involvement.  In March 1996, the veteran had a 
cystoprostatectomy with urethrectomy and ileal conduit 
urinary diversion.  In July 199, following the surgery, a 
left inguinal hernia and a parastomal hernia were found.  In 
September 1999, the veteran underwent a left inguinal hernia 
repair.  

In January 2000, a private physician explained that a stomal 
hernia occurs from weakened abdominal walls that can be 
treated surgically and recommended that the veteran undergo 
the hernia repair.  In December 2000, the veteran underwent a 
hernia repair for a recurrent left hernia.  In April 2001, 
the parastomal hernia was repaired.  In November 2001, the 
veteran was treated for erectile dysfunction.  In December 
2001, the veteran again had surgery for a left inguinal 
hernia repair and a left orchiectomy.  

In November 2003, the veteran testified that during the March 
1996 surgery, surgical materials were left and were later 
removed during his last hernia surgery. He asserted that 
there had to have been carelessness during the first or 
second surgery that allowed the surgeons to miss what the 
third surgeon found.

On VA examination in July 2004, the veteran stated that the 
parastomal hernia was caused by neglect and lack of training 
of the VA providers who performed the surgery in January 
1996.  The pertinent findings were a stoma with drainage of 
urine, normal phallus, an absent left testicle, and erectile 
power.  The diagnoses were adenocarcinoma of the prostate, 
diagnosed in about 1995; prostatectomy with healed scarring 
of the abdominal area and cystoprostatectomy in 1996 without 
recurrence; carcinoma of the bladder, diagnosed in about 
1996; cystectomy with current ileoconduit with current patent 
stoma in 1996; right parastomal hernia, surgically repaired; 
a left inguinal hernia, surgical repaired with residual 
healed scarring; and a left orchiectomy. 

After a review of the record, the examiner expressed the 
opinion that the veteran did not have additional disability 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault.  The examiner 
explained that the extent of the surgical procedures would 
result in weakening of the abdominal fascia and musculature, 
resulting in a hernia, however, the surgical interventions 
corrected the problem, and the actions taken by the surgeons 
were the result of necessary treatment previously obtained.  

Analysis

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
received at the RO in November 2000.  For claims filed on or 
after October 1, 1997, compensation under 38 U.S.C.A. § 1151 
shall be awarded for a qualifying additional disability as 
caused by improper VA treatment.  A disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, or medical or 
surgical treatment furnished the veteran by VA, and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

The evidence associating the additional disabilities, that 
is, parastomal hernia, recurrent left injuinal hernia, 
erectile dysfunction, and a left orchiectomy to VA surgical 
treatment consists of the veteran's statements and testimony. 

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim. The veteran as a layperson 
is not competent to offer an opinion as to medical causation 
or as to a medical diagnosis, consequently his statements and 
testimony to the extent that he associates the additional 
disabilities to VA's surgical treatment does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  Therefore, the Board must reject the veteran's 
statements and testimony as favorable evidence of VA fault. 

On the question of whether VA was at fault for the additional 
disabilities, resulting from VA surgery, the only medical 
evidence of record addressing the question is the opinion of 
a VA examiner, who was asked to review the record and provide 
an opinion of the specific question of fault. 

In the opinion of the VA examiner, the veteran did not have 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault.  The examiner explained that the extent of the 
surgical procedures would result in weakening of the 
abdominal fascia and musculature, resulting in a hernia, 
however, the surgical interventions corrected the problem, 
and the actions taken by the surgeons were the result of 
necessary treatment previously obtained. In other words, the 
complications following the initial surgery by VA were 
reasonably foreseeable and were not directly caused by VA 
fault in furnishing the surgical treatment.  This medical 
evidence is uncontroverted.  

As the Board is bound to consider only independent medical 
evidence to support its findings, the Board concludes that in 
the absence of medical evidence that the complications of the 
surgeries for bladder and prostate cancer were caused by VA 
surgical treatment, resulting from carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 50 percent for PTSD prior to 
July 9, 2004, is denied; an initial rating of 70 percent for 
PTSD from July 9, 2004, is allowed, subject to the law and 
regulations, governing the award of monetary benefits; an 
initial rating higher than 70 percent from July 9, 2004, is 
denied. 

VA disability compensation under to 38 U.S.C.A. § 1151 for 
additional disability, resulting from VA surgical treatment 
for bladder and prostate cancer, is denied.


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


